Exhibit 10.2

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of March 25, 2015 (the
“Effective Date”), is made by and between MabVax Therapeutics Holdings, Inc., a
Delaware corporation (“Company”), and the holder of the Company’s Series B
Preferred Stock and Series B Warrants signatory hereto (“Holder”).

WHEREAS, pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of May 12, 2014, by and between the Company and the
[Holder/investor signatory thereto (the “Original Investor”)], whereby, among
other things, the [Holder/Original Investor] purchased from the Company warrants
(the “Series B Warrants”) to purchase shares of the Company’s common stock, par
value $0.01 per share, and shares of Series B Convertible Preferred Stock (the
“Series B Preferred Stock” and, collectively with the Series B Warrants, the
“Exchange Securities”), the terms of which are set forth in the certificate of
designations, preferences and rights of Series B Convertible Preferred Stock
(the “B Certificate of Designations”) in the form attached to the Purchase
Agreement which B Preferred Shares are convertible into the Company’s common
stock, par value $0.01 per share, in accordance with the terms of the B
Certificate of Designations;

[WHEREAS, on in March 2015, pursuant to the terms of a securities purchase
agreement, the Holder purchased certain Exchange Securities from and was
assigned certain rights under the Purchase Agreement by the Original Investor;]

WHEREAS, the Holder holds such number of shares of Series B Preferred Stock and
Series B Warrants as set forth on Schedule A hereto;

WHEREAS, the Company has authorized a new series of convertible preferred stock
of the Company designated as Series D Convertible Preferred Stock, $0.01 par
value, the terms of which are set forth in the Certificate of Designation of
Preferences, Rights and Limitations of Series D Convertible Preferred Stock (the
“Certificate of Designations”) in the form attached hereto as Exhibit A
(together with any convertible preferred shares issued in replacement thereof in
accordance with the terms thereof, the “Preferred Stock”), which Preferred Stock
shall be convertible into the Company’s Common Stock, in accordance with the
terms of the Certificate of Designations;

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, the Exchange Securities for shares
of the Company’s Common Stock, or, at the election of any Holder who would, as a
result of receipt of the Common Stock hold in excess of 4.99% of the Company’s
issued and outstanding Common Stock, shares of Preferred Stock.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

1. Terms of the Exchange. The Company and Holder agree that the Holder will
exchange the Exchange Securities and/or the Purchase Agreement and will
relinquish any and all other rights he may have under the Exchange Securities in
exchange for such number of shares of Common Stock (the “Shares”) or the
Preferred Stock (the “Preferred Shares”, and such Preferred Shares as converted
into Common Stock, the “Conversion Shares”, and together with the Common Shares
and the Preferred Shares, the “Securities”) as set forth on Schedule A, annexed
hereto. Additionally, the Holder hereby waives any and all unpaid dividends
accrued, if any, on the Series B Preferred Stock, as of the date of issuance and
releases the Company from any payment thereof or obligation in connection
therewith.

2. Closing. Upon satisfaction of the conditions set forth herein, a closing
shall occur at the principal offices of the Company, or such other location as
the parties shall mutually agree. At closing, Holder shall deliver certificates
representing the Exchange Securities to the Company and the Company shall
deliver to such Holder a certificate evidencing the Shares or the Preferred
Shares, as the case may be, in the name(s) and amount(s) as indicated on
Schedule A annexed hereto. Upon closing, any and all obligations of the Company
to Holder under the



--------------------------------------------------------------------------------

Exchange Securities and the Purchase Agreement shall be fully satisfied, the
certificates evidencing the Exchange Securities shall be cancelled and Holder
will have no remaining rights, powers, privileges, remedies or interests under
the Exchange Securities (including the B Certificate of Designation governing
the Series B Preferred Stock) or the Purchase Agreement.

3. Further Assurances

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

4. Representations and Warranties of the Holder. The Holder represents and
warrants as of the date hereof and as of the closing to the Company as follows:

a. Authorization; Enforcement. The Holder has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Holder and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Holder and no further
action is required by the Holder. This Agreement has been (or upon delivery will
have been) duly executed by the Holder and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the Holder
enforceable against the Holder in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

b. Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, the
Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

c. Information Regarding Holder. Holder is an “accredited investor”, as such
term is defined in Rule 501 of Regulation D promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act,
is experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of companies in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the Holder
to utilize the information made available by the Company to evaluate the merits
and risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment. Holder has the
authority and is duly and legally qualified to purchase and own the Securities.
Holder is able to bear the risk of such investment for an indefinite period and
to afford a complete loss thereof.

d. Legend. The Holder understands that the Securities have been issued (or will
be issued in the case of the Conversion Shares) pursuant to an exemption from
registration or qualification under the Securities Act and applicable state
securities laws, and except as set forth below, the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF

 

2



--------------------------------------------------------------------------------

(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF
REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO
BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

e. Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 4(d) above or any other legend
(i) while a registration statement covering the resale of such Securities is
effective under the Securities Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 and the Subscriber is not an affiliate of the Company
(provided that the Holder provides the Company with reasonable assurances that
such Securities are eligible for sale, assignment or transfer under Rule 144
which shall not include an opinion of the Holder’s counsel), (iv) in connection
with a sale, assignment or other transfer (other than under Rule 144), provided
that the Holder provides the Company with an opinion of counsel to the Holder,
in a generally acceptable form, to the effect that such sale, assignment or
transfer of the Securities may be made without registration under the applicable
requirements of the Securities Act or (v) if such legend is not required under
applicable requirements of the Securities Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than three (3) business days following the delivery by the Holder to the Company
or the transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from the Holder as
may be required above in this Section 4(e), as directed by the Holder, either:
(A) provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program and such Securities are Shares or
Conversion Shares, credit the aggregate number of shares of Common Stock to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the Holder, a certificate representing such Securities that is free from all
restrictive and other legends, registered in the name of the Holder or its
designee. The Company shall be responsible for any transfer agent fees or DTC
fees with respect to any issuance of Securities or the removal of any legends
with respect to any Securities in accordance herewith, including, but not
limited to, fees for the opinions of counsel rendered to the transfer agent in
connection with the removal of any legends.

f. Restricted Securities. The Holder understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Holder shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
the Holder, in a form reasonably acceptable to the Company, to the effect that
such Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Holder
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
promulgated thereunder; and (iii) neither the Company nor any other Person is
under any obligation to register the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

5. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Holder:

a. Authorization; Enforcement. The Company has the requisite corporate power and

 

3



--------------------------------------------------------------------------------

authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Exchange Documents”) and otherwise to carry out its obligations hereunder
and thereunder. The execution and delivery of this Agreement by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors of the Company
or the Company’s stockholders in connection therewith, including, without
limitation, the issuance of the Shares or Preferred Shares, as the case may be,
and the reservation for issuance and issuance of Conversion Shares issuable upon
conversion of the Preferred Shares have been duly authorized by the Company’s
Board of Directors and no further filing, consent, or authorization is required
by the Company, its Board of Directors or its stockholders. This Agreement and
any Other Agreement (as defined herein) have been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

b. Organization and Qualification. Each of the Company and its subsidiaries (the
“Subsidiaries”) are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any Subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Exchange Documents or
(iii) the authority or ability of the Company to perform any of its obligations
under any of the Exchange Documents. Other than its Subsidiaries, there is no
Person (as defined below) in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest. “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
governmental entity or any department or agency thereof.

c. No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Shares and the Preferred Shares and reservation for issuance and issuance of
the Conversion Shares) will not (i) (i) result in a violation of the Certificate
of Incorporation (as defined below) or other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the OTC Markets
(the “Principal Market”) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected except, in the case of clause (ii) or (iii) above, to the
extent such violations that could not reasonably be expected to have a Material
Adverse Effect.

d. No Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration
with, any court, governmental agency or any regulatory or self-regulatory agency
or any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date of this Agreement, and neither the
Company nor any of its Subsidiaries is aware of any facts or circumstances

 

4



--------------------------------------------------------------------------------

which might prevent the Company or any of its Subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by the
Exchange Documents. The Company is not in violation of the requirements of the
Principal Market and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.

e. Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Securities is exempt from registration under the Securities Act. The
offer and issuance of the Securities is exempt from registration under the
Securities Act pursuant to the exemption provided by Section 3(a)(9) thereof.
The Company covenants and represents to the Holder that neither the Company nor
any of its Subsidiaries has received, anticipates receiving, has any agreement
to receive or has been given any promise to receive any consideration from the
Holder or any other Person in connection with the transactions contemplated by
the Exchange Documents.

f. Issuance of Securities. The issuance of the Shares and the Preferred Shares
are duly authorized and upon issuance in accordance with the terms of the
Exchange Documents shall be validly issued, fully paid and non-assessable and
free from all taxes, liens, charges and other encumbrances with respect to the
issue thereof. Upon issuance or conversion in accordance with the Certificate of
Designations, the Conversion Shares, when issued, will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

g. Transfer Taxes. As of the date of this Agreement, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance of the Shares and the Preferred Shares to be
exchanged with the Holder hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.

h. Equity Capitalization. Except as disclosed on Schedule 5(h): (i) none of the
Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company or any Subsidiary; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional capital
stock of the Company or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any amounts filed in connection with the Company or any
of its Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (vi) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the in the Company’s
filings with the SEC (the “SEC Documents”) which are not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or could not have a Material Adverse Effect. The Company has
furnished to the Holder true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto that have not been
disclosed in the SEC Documents.

 

5



--------------------------------------------------------------------------------

(i) Shell Company Status. The Company is not and has never been an issuer
identified in Rule 144(i)(1) of the Securities Act. The Company is, and has been
for a period of at least 90 days, subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act.

6. Additional Acknowledgments. The Holder and the Company confirm that the
Company has not received any consideration for the transactions contemplated by
this Agreement. Pursuant to Rule 144 promulgated by the Commission pursuant to
the Securities Act and the rules and regulations promulgated thereunder as such
Rule 144 may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule 144, the holding period of the Shares and the Preferred Shares (including
the Conversion Shares upon conversion of the Preferred Shares) tacks back to
May 12, 2014, the issue date of the Exchange Securities. The Company agrees not
to take a position contrary to this paragraph.

7. Release by the Holder; Termination of Purchase Agreement; Waiver of
Registration Rights.

a. In consideration of the foregoing, Holder releases and discharges Company,
Company’s officers, directors, principals, control persons, past and present
employees, insurers, successors, and assigns (“Company Parties”) from all
actions, cause of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever, in law, admiralty or equity, which
against Company Parties ever had, now have or hereafter can, shall or may, have
for, upon, or by reason of any matter, cause or thing whatsoever, whether or not
known or unknown, arising under the Exchange Securities and/or the Purchase
Agreement. It being understood that this Section shall be limited in all
respects to only matters arising under or related to the Exchange Securities and
the Purchase Agreement and shall under no circumstances constitute a release,
waiver or discharge with respect to the Securities or any Exchange Documents or
limit the Holder from taking action for matters with respect to the Securities,
any Exchange Document or events that may arise in the future.

b. As further consideration of the foregoing, Holder and the Company hereby
acknowledge and agree that the Purchase Agreement, and all rights, covenants,
agreements and obligations contained therein, is hereby terminated and of no
further force or effect. The Holder and the Company hereby agree and confirm
that the Holder’s agreement to terminate the Company’s obligations under the
Purchase Agreement shall constitute an agreement to terminate pursuant to
Section 9(e) of the Purchase Agreement and, upon the Company independently
obtaining similar agreements from such Other Holders as would constitute the
requisite “Required Holders” (as defined in the Purchase Agreement), such
termination shall be considered a termination of the Purchas Agreement with
respect to all parties thereto.

c. As further consideration of the foregoing, Holder hereby waives, only on
behalf of itself its rights under that certain Registration Rights Agreement,
dated as of May 12, 2014, by and between the Company and the [Holder/Original
Investor], as amended from time to time[, and which was assigned by the Original
Investor to the Holder] (the “Registration Rights Agreement”), restricting the
Company’s ability to grant additional registration rights to Holder or any other
person or entity, providing the parties thereto with any notice relating to the
filing of any additional registration statements by the Company and requiring
that the Company include any Registrable Securities (as defined therein) in any
future registration statement filed by the Company. The Holder and the Company
hereby agree and confirm that the Holder’s agreement to waive the Company’s
obligations under the Registration Rights Agreement shall constitute a waiver
pursuant to Section 10 of the Registration Rights Agreement and, upon the
Company independently obtaining similar waivers from such Other Holders as would
constitute the requisite “Required Holders” (as defined in the Registration
Rights Agreement), such waiver shall be considered a waiver of the Company’s
obligations under the Registration Rights Agreement with respect to all parties
thereto.

8. Miscellaneous.

a. [Limitations on Issuances and Financings. (i) For a period beginning on the
Effective Date and ending on such date that the Holder no longer holds any
Securities (the “Prohibited Period”), the Company shall not issue any Common
Stock or securities convertible into or exercisable for shares of Common Stock
(or modify any of the foregoing which may be outstanding) to any person or
entity or incur any financing debt, other than with respect to an Excepted
Issuance. For purposes hereof, “Excepted Issuance” shall be defined as(i) the

 

6



--------------------------------------------------------------------------------

issuance of shares of Common Stock or options to purchase Common Stock issued to
directors, officers or employees of the Company pursuant to any Approved Stock
Plan, provided that (A) all such issuances (taking into account the shares of
Common Stock issuable upon exercise of such options) during the Prohibited
Period pursuant to this clause (i) do not, in the aggregate, exceed more than
7,116,204 shares of Common Stock, in the aggregate (including options) (as
adjusted for stock splits, combinations and similar transactions) and (B) the
exercise price of any such options is not lowered after issuance by subsequent
amendment thereof, none of such options are amended subsequent to issuance to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such options are subsequent to issuance otherwise materially
changed in any manner that adversely affects the undersigned and (ii) the
issuance of shares of Common Stock issued upon the conversion or exercise of
Convertible Securities or contractual agreements (other than options to purchase
Common Stock or other equity incentive awards issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) issued prior to the date
hereof, provided that the conversion price of any such Convertible Securities
(other than options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) is not lowered by subsequent
amendment, none of such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are subsequently amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such Convertible
Securities (other than options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) are otherwise
materially changed in any manner that adversely affects the undersigned;
“Approved Stock Plan” shall mean any employee benefit plan which has been
approved by the board of directors of the Company on or prior to the date hereof
pursuant to which shares of Common Stock and standard options to purchase Common
Stock may be issued to any employee, officer or director for services provided
to the Company in their capacity as such (including, without limitation, any
adjustments to the number of shares reserved for issuance thereunder as a result
of the operation of any evergreen provisions), “Convertible Securities” shall
mean any stock or other security (other than Options) that is at any time and
under any circumstances, directly or indirectly, convertible into, exercisable
or exchangeable for, or which otherwise entitles the holder thereof to acquire,
any shares of Common Stock, and “Options” shall mean any rights, warrants or
options to subscribe for or purchase shares of Common Stock or Convertible
Securities.

(ii) Additionally, during the Prohibited Period, the Company will not :(A) enter
into any Equity Line of Credit or similar agreement, nor issue nor agree to
issue any Common Stock, Common Stock Equivalents, floating or Variable Priced
Equity Linked Instruments nor any of the foregoing or equity with price reset
rights (subject to adjustment for stock splits, distributions, dividends,
recapitalizations and the like) (collectively, the “Variable Rate
Transaction”). For purposes hereof, “Equity Line of Credit” shall include any
transaction involving a written agreement between the Company and an investor or
underwriter whereby the Company has the right to “put” its securities to the
investor or underwriter over an agreed period of time and at an agreed price or
price formula, and “Variable Priced Equity Linked Instruments” shall include:
(A) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, and (B) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock which are valued at a price that is based
upon and/or varies with the trading prices of or quotations for Common Stock at
any time after the initial issuance of such debt or equity security (whether or
not such payments in stock are subject to certain equity conditions) and
(C) issue any equity or equity-linked convertible securities. “Common Stock
Equivalents” means any securities of the Company or its subsidiaries which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.]

b. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

 

7



--------------------------------------------------------------------------------

c. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

d. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

e. Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

f. Notices. Any notice or communication permitted or required hereunder shall be
in writing and shall be deemed sufficiently given if hand-delivered or sent
(i) postage prepaid by registered mail, return receipt requested, or (ii) by
facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.

 

If to the Company, to:

MabVax Therapeutics Holdings, Inc.

11588 Sorrento Valley Road, Ste. 20

San Diego, CA 92121

Attention: Chief Executive Officer

If to Holder, to the address set forth on the signature page of the Holder

g. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.

h. Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the parties with regard to the subject matter hereof and thereof,
superseding all prior agreements or understandings, whether written or oral,
between or among the parties. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

i. Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

i. Independent Nature of the Holder’s Obligations and Rights. The obligations of
the Holder under the Exchange Documents are several and not joint with the
obligations of any other holder of Series B Preferred Stock and/or Series B
Warrants (each, an “Other Holder”) under any other agreement to exchange Series

 

8



--------------------------------------------------------------------------------

B Preferred Stock and/or Series B Warrants (each, an “Other Agreement”), and the
Holder shall not be responsible in any way for the performance of the
obligations of any Other Holders under any Other Agreement. Nothing contained
herein or in any Other Agreement, and no action taken by the Holder pursuant
hereto or any Other Holder pursuant to any Other Agreement, shall be deemed to
constitute the Holder or any Other Holder as, and the Company acknowledges that
the Holder and the Other Holders do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holder and any Other Holder are in any way acting in
concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Exchange Documents, any other agreement or any
matters, and the Company acknowledges that the Holder and the Other Holders are
not acting in concert or as a group or entity, and the Company shall not assert
any such claim, with respect to such obligations or the transactions
contemplated by the Exchange Documents and any Other Agreement. The decision of
the Holder to acquire the Securities pursuant to the Exchange Documents has been
made by the Holder independently of any Other Holder. The Holder acknowledges
that no Other Holder has acted as agent for the Holder in connection with the
Holder making its acquisition hereunder and that no Other Holder will be acting
as agent of the Holder in connection with monitoring the Holder’s Securities or
enforcing its rights under the Exchange Documents. The Company and the Holder
confirm that the Holder has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any of the Other Agreements, and it shall not be
necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose. To the extent that any of the Other Holders and the
Company enter into the same or similar documents, all such matters are solely in
the control of the Company, not the action or decision of the Holder, and would
be solely for the convenience of the Company and not because it was required or
requested to do so by the Holder or any Other Holder. For clarification purposes
only and without implication that the contrary would otherwise be true, the
transactions contemplated by the Exchange Documents include only the transaction
between the Company and the Holder and do not include any other transaction
between the Company and any Other Holder.

j. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Other Holder in any Other Agreement, is or will be more
favorable to such Other Holder than those of the Holder and this Agreement. If,
and whenever on or after the date hereof, the Company desires to enter into an
Other Agreement, then (i) the Company shall provide prior written notice thereof
to the Holder and (ii) upon execution by the Company and such Other Holder of
such Other Agreement, the terms and conditions of this Agreement, the Other
Agreement and the Securities (other than any limitations on conversion set forth
therein) shall be, without any further action by the Holder or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Other Agreement,
provided that upon written notice to the Company at any time the Holder may
elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this Agreement or
the Securities (as the case may be) shall apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder.

k. Reporting Status. Until the date on which none of the Securities are
outstanding, the Company shall timely file all reports required to be filed with
the SEC pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the Company shall continue to timely file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise no longer require or permit such filings.

l. Listing. The Company shall use reasonable best efforts to promptly secure the
listing or designation for quotation (as the case may be) of all of the Shares
and the Conversion Shares upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is then listed or
designated for quotation (as the case may be) (subject to official notice of
issuance) (but in no event later than the date of this Agreement) and shall use
reasonable best efforts to maintain such listing or designation for quotation
(as the case may be) of all Shares and Conversion Shares from time to time
issuable under the terms of this Agreement on such national securities exchange
or automated quotation system. The Company shall maintain the Common Stock’s
listing or authorization for quotation (as the case may be) on the Principal
Market, The New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market,
the Nasdaq Global Market or the Nasdaq Global Select

 

9



--------------------------------------------------------------------------------

Market (each, an “Eligible Market”). Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock on an Eligible Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 8(l).

m. Pledge of Securities. The Company acknowledges and agrees that the Securities
may be pledged by the Holder in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and if the Holder effects a pledge of Securities it
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
Other Agreement. The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Holder.

(Signature Pages Follow)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

MABVAX THERAEPUETICS HOLDINGS, INC. By:

 

Name: Title:

 

HOLDER: [            ] By:

 

Election to Received Preferred Stock: (check here)             

Election for Beneficial Ownership Limitation of the Series D Preferred Stock to
immediately be 2.49%            

 

Address for Notices:

 

 

 

 

 

Address for delivery of Securities:

 

 

 

 



--------------------------------------------------------------------------------

SCHEDULE A

 

Name and Address

of Holder

   Number of
Shares of Series B Preferred
Stock to be Exchange    Number of Series
B Warrants to be
Exchanged    Number of Shares
of Common Stock
to be Issued    Number of Shares
of Series D
Preferred Stock to
be Issued            